The offense is possessing whisky in a dry area for the purpose of sale; punishment, thirty days confinement in the county jail.
Fred W. Winch testified that he was an inspector of the Texas Liquor Control Board, and that he bought one-half pint of whisky from appellant in Scurry County on the 24th of June, 1940, and paid him seventy-five cents therefor. It was shown by agreement that the county was a dry area. The appellant did not introduce any testimony.
The record contains no bills of exception.
The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.